Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
	Independent claim 1 recites a curable composition comprising: a polyol, a polyamine, a polythiol, or a polycarbamate, or a combination of any thereof; and a 1,1-di-activated vinyl compound, or a multifunctional form thereof, or a combination thereof, wherein the 1,1-di-actived vinyl compound, or a multifunctional form thereof, or a combination thereof comprises: a multifunctional form of a dialkyl methylene malonate; or a multifunctional form of a diaryl methylene malonate; or a combination of any thereof.
	Independent claim 19 recites a multi-layer curable composition comprising: a first curable composition layer applied over at least a portion of a substrate; and a second curable composition layer applied over at least a portion of the first curable composition layer; wherein the first curable composition layer and/or the second curable composition layer comprises one or more of: (1)    an addition reaction product of: (la) a polyol, a polyamine, a polythiol, or a polycarbamate, or a combination of any thereof; and (lb)    a 1,1-di-activated vinyl compound, or a multifunctional form thereof, or a combination thereof; and/or (2)    a polymerization reaction product of the 1,1-di-activated vinyl compound, or a multifunctional form thereof, or a combination thereof, wherein the 1, 1-di-actived vinyl compound, or a multifunctional form thereof, or a combination thereof comprises: a multifunctional form of a dialkyl methylene malonate; or a multifunctional form of a diaryl methylene malonate; or a combination of any thereof.
	Independent claim 36 recites a process for coating a substrate comprising: applying a first curable composition layer over at least a portion of a substrate; applying a second curable composition layer over at least a portion of the first curable composition layer; and curing the first curable composition layer and/or the second curable composition layer; wherein the first curable composition layer and/or the second curable composition layer is formed from a curable composition comprising: a polyol, a polyamine, polythiol, or a polycarbamate, or a combination of any thereof; and a 1,1-di-activated vinyl compound, or a multifunctional form thereof, or a combination thereof, wherein the 1.1-di-actived vinyl compound, or a multifunctional form thereof or a combination thereof comprises: a multifunctional form of a dialkyl methylene malonate; 
	Although the prior art teaches that “the multifunctional monomer or oligomer is a transesterification product of a di-activated vinyl compound with a diol or a polyol”, it fails to teach or render obvious mixing a polyol, a polyamine, a polythiol, or a polycarbamate with the transesterification product. That is, the prior art does not disclose a polyol, a polyamine, a polythiol, or a polycarbamate, or a combination of any thereof, and a multifunctional form of a dialkyl methylene malonate or a multifunctional form of a diaryl methylene malonate or a combination of any thereof as recited in independent claims 1, 19, and 36.  
	Furthermore, upon reconsideration, the rejection of claims 1-5, 8-11, 13, 17, 19, 21-22, 24-25, 27-28, 30-31, 33-36, 38-39, 41-42, 45-46, and 48-51 on the ground of non-statutory double patenting as being unpatentable over claims 1, 3, 4, 7-11, 13, 15, 17-20, 22-24, 26, 27, 29, 30, 33, 34, 36, and 38-42 of U.S. Patent Application No 16/320,534 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEEBA AHMED/Primary Examiner, Art Unit 1787